3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829).

Regarding claim 1, Alen shows a method for verifying email address, the method comprising: 
receiving a verification request at a server for an email address of a user from a service (e.g., receiving an SMPT VRFY or other command at an email server from a network site server: see step S305 in Fig. 3; [0017]-[0019], [0054]-[0055], and [0058]-[0059]); and 
responding to the verification request with a result (e.g., with a reply indicating whether the address is valid or not: see step S306 in Fig. 3; [0019], and [0059]).
explicitly show:
checking whether the service is authorized to perform the verification request for said email address by performing one or more checks; and
that the responding is when the service is authorized.
RFC 2505 shows:
checking whether a service is authorized to perform a verification request for an email address by performing one or more checks (e.g., by using an access list to determine whether a requestor is allowed to issue an SMTP VRFY command: see section 2.6 on pp. 12-13 and section 2.11 on p. 16); and
responding to the verification requests when the service is authorized (e.g., by meaningfully replying when the requestor is on the access list: see section 2.6 on pp. 12-13 and section 2.11 on p. 16).
It would have been
Alen in view of RFC 2505 does not explicitly show:
wherein the email address is associated with a primary domain of the service.
Perlman shows:
wherein an email address is associated with a primary domain of a service (e.g., wherein an email address such as myaccount-amazon@deamail.com is associated with the Amazon.com domain for the Amazon.com service: see col. 2, lines 36-55 and col. 3, line 64 to col. 4, line 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Alen with the teachings of Perlman in order 

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, and further shows wherein the verification request is received when the user creating an account on said service (e.g., checking whether the email is valid during registration or for the first time: see Alen, [0002], [0015], and [0018]).

Regarding claim 11, the combination shows the limitations of claim 1 as applied above, and further shows wherein the verification request comprises a PIN number provided by the user (e.g., “1234” or other code: see Alen, [0055] and [0058]-[0059]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829), and further in view of Naccarato (US Pub. No. 2019/0222608).

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein said one or more checks comprises: comparing at least part of a domain with a plurality of domains (e.g., comparing an incoming domain to domains on an access control list: see RFC 2505, section 2.6 on pp. 12-13), but does not explicitly show that the comparing is with a plurality of domains authorized by the service.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Alen with the teachings of Naccarato in order to allow third parties to act on behalf of the service.

Regarding claim 4, the combination shows the limitations of claim 3 as applied above, and further shows wherein the plurality of domains are authorized in an external server (e.g., server 118, which maintains a list of allowed domains 430: see Naccarato, Fig. 4, as combined above.

Regarding claim 5, the combination shows the limitations of claim 1 as applied above, and further shows wherein said one or more checks comprises: comparing a client IP address with a list of IP addresses (e.g., comparing an incoming IP address to IP addresses on an access control list: see RFC 2505, section 2.6 on pp. 12-13), but does not explicitly show that the addresses are authorized by the service.
Naccarato shows wherein a check comprises comparing at least part of an address with a plurality of addresses authorized by a service (e.g., a list of “allowed domains” authorized by an email sender: see [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Alen with the teachings of Naccarato in order to allow third parties to act on behalf of the service.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829), and further in view of Clegg (US Pub. No. 2006/0031359).

Regarding claim 6, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the server requires a secure connection.
Clegg shows wherein a server requires a secure connection (e.g., a TLS connection: see [0135]-[0136]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Alen with the teachings of Clegg in order to prevent malicious users from eavesdropping on traffic to the server.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829), and further in view of Nguyen (US Pub. No. 2015/0180846).

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the result comprises a creation IP address of said email address.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Alen to respond with a creation IP address of the email address so that the requestor has an additional means to verify that the user’s request is authentic (see Nguyen, [0063]).

Regarding claim 9, the combination shows the limitations of claim 1 as applied above, but does not explicitly show wherein the result comprises a creation time of said email address.
Nguyen shows wherein a verification result comprises a creation time address of an entity that is to be validated (i.e., where as a result of a request from a client, a pre-authorization module can obtain the time at which an initial installation request was received: see [0061]-[0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Alen to respond with a creation time of the email address so that the requestor has an additional means to verify that the user’s request is authentic (see Nguyen, [0061]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829) and Nguyen (US Pub. No. 2015/0180846), and further in view of Neystadt (US Pub. No. 2008/0256622).

Regarding claim 8, the combination shows the limitations of claim 7 as applied above, but does not explicitly show wherein the creation IP address is in hash format.
Neystadt shows wherein an IP address is in hash format (see [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Alen with the teachings of Neysdadt in order to preserve the privacy of entities associated with the IP address (see Neystadt, [0042]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alen (US Pub. No. 2017/0264611) in view of RFC 2505 (“Anti-Spam Recommendations for SMTP MTAs”) and Perlman (US Patent No. 7,558,829) and Nguyen (US Pub. No. 2015/0180846), and further in view of Robbins (US Pub. No. 2013/0194301).

Regarding claim 10, the combination shows the limitations of claim 9 as applied above, but does not explicitly show wherein the creation time is in unix timestamp format.
Robbins shows wherein a creation time is in a Unix timestamp format (see [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Alen with the teachings of Robbins in order to allow the creation time to be easily and accurately parsed by standard software libraries.

Conclusion
:
US Pub. No. 2020/0296082 to Killoran describes a system which uses an existing message exchange infrastructure to provide user authentication.
US Pub. No. 2016/0014093 to Kalb describes a system which automatically generates anonymous identifiers for users when registering for services.
US Pub. No. 2004/0148358 to Singh describes a system which uses immutable email identities in place of traditional email addresses in order to discourage unsolicited electronic messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher Biagini/Primary Examiner, Art Unit 2445